Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered September 8, *4201992, convicting defendant, after a jury trial, of attempted robbery in the first degree, attempted robbery in the second degree (three counts), and assault in the second degree (two counts), and sentencing him, as a second felony offender, to a term of 51/2 to 11 years, three terms of 21h to 5 years, and two terms of 21h to 5 years, respectively, to be served concurrently, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 432), defendant’s guilt was proven beyond a reasonable doubt where the victims identified defendant as one of the assailants who attacked and attempted to rob them. There was additional testimony by two police officers who witnessed the defendant attempting to remove one victim’s coat, and repeatedly punch the victim in the face. Thus, defendant’s conviction was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
We perceive no abuse of discretion in sentencing. Concur— Wallach, J. P., Kupferman, Nardelli and Williams, JJ.